 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY WAYNE JONES,                               No. 2:17-cv-2002 DB P
12                        Plaintiff,
13           v.                                         ORDER AND
14    J. LEWIS, et al.,                                 FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis. On March 8, 2019,

18   the Court screened plaintiff’s complaint and found it to state the following claims: (1) a First

19   Amendment retaliation claim against Lewis, Swain, Cross, Rodriguez, and Baker, and (2) an

20   Eighth Amendment medical indifference claim against Lewis, Swain, Cross, Lesmeister, Johnson,

21   Rodriguez, Leathem, Richardson, Gomez, Baker, Surace, and Jones. (ECF No. 5.) The remaining

22   claims were found to be not cognizable as pled. Plaintiff was then given an opportunity to amend

23   his complaint. Alternatively, he was informed that he could stand on his complaint, at which point

24   the Court would issue findings and recommendations to dismiss the non-cognizable claims.

25   Plaintiff has now filed a notice of his intention to stand on the complaint. (ECF No. 6.)

26          Accordingly, IT IS HEREBY ORDERED that a district judge be assigned to this case; and

27   ////

28   ////
                                                        1
 1             IT IS HEREBY RECOMMENDED that this action proceed only on the claims found

 2   cognizable in the Court’s March 8, 2019, Screening Order, and that all other claims and defendants

 3   be dismissed without leave to amend.

 4             These findings and recommendations will be submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 6   after being served with these findings and recommendations, plaintiff may file written objections

 7   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 9   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

10   F.2d 1153 (9th Cir. 1991).

11   Dated: May 30, 2019

12

13

14
     /DLB7;
15   DB/Inbox/Substantive/jone2002.scrn fr

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
